DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0146425).
In regard to Claim 16:
Lee discloses, in Figure 1, a method for providing wireless power from a charging device coupled to a power source to a computer accessory device, the method comprising: 
outputting, by a power tracking controller (195), a first control signal to an amplifier (130) causing the amplifier to output a first power a resonator circuity (160) for generating a first time- varying magnetic field at a fundamental frequency (Paragraphs 0060 - 0061); 
receiving, by the power tracking controller (195), an input signal corresponding to a measured value (171 output) of the first power outputted by the amplifier (130, Paragraph 0154); 
in response to receiving the input signal, generating, by the power tracking controller (195), a second control signal based on the measured value of the first power (Paragraphs 0116, 0156); and 
outputting, by the power tracking controller (195), the second control signal to the amplifier (130) to modify the output impedance of the amplifier and generate a second power different from the 
In regard to Claim 19:
Lee discloses, in Figure 1, the method of claim 16, wherein the first and second control signals are voltage control signals that are sent to a voltage regulator to modify respective drive voltages of the amplifier (130, Paragraphs 0116, 0156-0158).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0146425), in view of Sauterel et al. (US 2017/0256978).
In regard to Claim 1:

	Sauterel discloses, in Figure 11A, a housing (1110) having a charging surface (1140).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the housing and charging surface taught by Sauterel with the wireless power transmission device taught by Lee, in order to provide a myriad of customizable functional capabilities in 
In regard to Claim 8:
	Sauterel further discloses, in Figure 1, wherein the host device is a 2powered mouse pad (140) and the accessory device is a computer mouse (150) configured to receive wireless power from the host device while positioned on the charging surface (Paragraph 0037).
In regard to Claim 9:
	Lee discloses, in Figure 1, a charging device for wirelessly charging a computer accessory device, the charging device comprising:  3 4power transmitting circuitry (100) coupled to a power source (110, Paragraph 0059), the power transmitting circuitry comprising: an inductive transmitter coil (160) positioned below the charging surface, the inductive transmitter coil configured to receive a first power and generate magnetic field in a region above the charging surface using the first power (Paragraphs 0046 – 0047); an amplifier (130) coupled to the inductive transmitter coil (160) and configured to output the first power to the inductive transmitter coil (Paragraph 0061); a power tracking controller (195) coupled to the sensor probe (171), the power tracking controller is configured to: receive measurement of the first power outputted by the amplifier (Paragraph 0154) and generate a control signal based on the first power to modify an operation of the amplifier (Paragraphs 0116, 0156), wherein the amplifier (130) is configured to receive the control signal from the power tracking controller (195 via 180) and modify its output impedance to output a second power different from the first power (Paragraphs 0116, 156), but does not disclose a housing having a charging surface.
	Sauterel discloses, in Figure 11A, a housing (1110) having a charging surface (1140).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the housing and charging surface taught by Sauterel with the wireless power transmission device taught by Lee, in order to provide a myriad of customizable functional capabilities in 
In regard to Claim 15:
	Sauterel further discloses, in Figure 1, wherein the host device is a 2powered mouse pad (140) and the accessory device is a computer mouse (150) configured to receive wireless power from the host device while positioned on the charging surface (Paragraph 0037).
Allowable Subject Matter
Claims 2-7, 11-14, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN W POOS/Primary Examiner, Art Unit 2896